10

11

12

13

14

15

16

17

18

19

20

21

 

elimich T.H_E
D\STR@CY c:.€:\;.inT, '
TE§:R‘z-' HALFlN

1319 FF.B 7 P.F'T 1 38

. FlLED § )
BY '_

DEPUTY

MONTANA 'I'I-]IRTEENTH JUDICIAL DISTRICT COURT, XL’ELI.,OWSTOI\HE'J COUNTY

sHEILA REUTER, individually and as

parent and next best iiiend of SAMA_NTHA

REUTER and REBEKAH REUTER,
Plainriffs,

_vS-.

PAUL REUTER, STATE OF MONTANA,
STATE OF MONTANA DEPARTMENT
OF 'I'RANSPORTATION, FARl\/IERS
INSURANCE EXCHANGE, MID-
CENTURY INSURANCE COMPANY, and
.TOHN DOES l & II,

Defendants.
PAUL REUTER,
Cross-Claimant,

_vS _

d FARMERS INSLJRANCE EXCHANGE,

M]D-CENTURY INSURANCE
CO]\/[PANY,=Ud;JOI-B\T DOES I& II,

Cress-Defcndants.-

 

 

23~ `

24_

25

 

Hon. Donald L. Harris
CAUSE NO. DV 15-0041

DV 19-0160

DONALD HARRIS

0RDER GRANTlNG sEvERANCE '

 

_ oRDER

 

Page 1

 

 

10
11
12
13
14
n15
16
17
13
19
20
21
22
23
24

25

Before the Court is Mid-Century Insurance Company’s Unopposed Motion to Sever.

'None of the non-moving parties oppose the motion. Having considered the motion in

conjunction With the Montana Rules of Civil Prooedure, the motion is GR'ANTED.""-[he clerk
will assign a separate cause number the case titled PAUL REUTER SHEEA REUTER,
individually and as parent and next best friend of SAMANTHA REUTER and REBEKAH
REU1iER v. FARMERS INSURANCE EXCHANGE and MID-CENTURY INSURANCE
COMPANY. v

DATED this ivy of alamqu ,201‘3.

¢%>1

/
DbNALD L. HARRIS, Dl`sTRIcT JUDGE

 

cc Shane Colton/ .Taclyn S Lafem'ere [Edmiston & Colton Law Fz'r?n]
Maxon R. Davis [Dav1`s, Hatley, Hajj%man d’c Tighe]

Courtney Cosgrove
Shawn P. Cosgrove / Geoffrey T. Cunningham [Parker Heitz & Cosgrove]

Colin Gerstner [Gerstner Law]

Steven Thuesen [Steven Thuesen]
Nicholas J. Pagnotta / Alexander T. T_somaya [Williams Lcrw Fz`rm]

 

t ORDER Page 2

 

 

 

